Citation Nr: 1404243	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Prior to the Board remanding the case in December 2011, the Veteran testified at two RO hearings.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

The Veteran's current pathology of the right knee is related to an injury during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have been satisfied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Service treatment records and service personnel records show the Veteran was diagnosed with old tears of the right medial meniscus and right anterior cruciate ligament.  There is some evidence that these tears pre-existed active service.  However, they were not noted on the entrance examination, and therefore the Veteran is presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2013).  In accordance with decisions by the United States Court of Appeals for Veterans Claims (Court), the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that the defects pre-existed service.  See id; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Because this presumption of soundness is not rebutted, the claim must be considered as a normal claim for service connection, and the question of whether a pre-existing disability was clearly and unmistakably not aggravated by service will not be addressed.  Wagner, 370 F.3d at 1096 (citing 38 C.F.R. § 3.322 (2013)).

The Veteran has asserted that he injured his right knee during basic training.  He was medically discharged from service in August 1969 due to right knee disability, and has reported right knee problems since that time.  Private treatment records confirm treatment for his right knee in the intervening years.  During a January 2012 VA examination, the examiner opined that the Veteran's current right knee disability was unrelated to service because it was a pre-service injury that was temporarily aggravated while in service, and the records were silent for an in-service injury.  However, as noted above, the Veteran was presumed sound at entry, and the VA examiner did not provide the requisite undebatable evidence that a right knee disability pre-existed service and was not aggravated by service.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because the evidence is at least in equipoise in this case, the benefit of the doubt rule will be applied and service connection for a right knee disability will be granted.


ORDER

Entitlement to service connection for a right knee disability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


